 

Exhibit 10.40

AGREEMENT

 

Reference is made to that certain Purchase and Sale Agreement by and between CIG
Wireless Corp. (“Buyer”) and Liberty Towers, LLC (“Seller”), dated as of May 3,
2013 (the “Agreement”). For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows. Capitalized terms used but not
otherwise defined herein have the meanings ascribed to them in the Agreement.

 

1.          Price Per Share. The parties acknowledge and agree that Section
2.2(a)(ii) of the Agreement is hereby amended and restated as follows:

 

(i)          Eight Million Seven Hundred Fifteen Thousand ($8,715,000.00)
payable by issuance of Eight Million Seven Hundred Fifteen Thousand (8,715,000)
shares of common stock, par value $0.00001 per share, of Buyer (the “Shares”)
which shall be issued and delivered by Buyer directly to the members of Seller
in satisfaction of this Section 2.2(a)(ii) in accordance with the instructions
delivered by Seller to Buyer at Closing pursuant to Section 7.2(b) herein; plus

 

2.          Escrow Deposits. The parties acknowledge and agree that (a) the
Seller has made certain escrow deposits with various townships for review
expenses, as set forth on Schedule 1 (the “Escrow Deposits”), (b) the Escrow
Deposits shall be included as Purchased Assets pursuant to the Agreement, and
(c) the cash Closing Consideration shall be increased by an amount equal to the
sum of all Escrow Deposits.

 

3.          Pre-Closing Construction Costs.

 

a.           The following obligations shall be included as Assumed Liabilities
pursuant to the Agreement: all amounts due pursuant to the invoices identified
on Schedule 2 (such amounts being set forth in column “AB” of Schedule 2) for
development costs incurred by Seller after March 11, 2013 and prior to the
Closing (including without limitation, feasibility fees) for towers identified
in Exhibit A, B, C or D to the Agreement, in the aggregate amount of
$223,917.29.

 

b.           The parties acknowledge and agree that as of the Closing Date the
reimbursement of certain Pre-Closing Construction Costs pursuant to Section
5.6(b) of the Agreement remains subject to discussion by the parties.  Buyer
agrees to review the pending items within a reasonable time after the Closing,
provided that Seller provides all records and documents necessary or appropriate
for Buyer to conduct such review.  Buyer agrees to consider approval of such
pending items, in its sole and unreviewable discretion, as if such items were
presented pursuant to Section 5.6(b) of the Agreement prior to the Closing. 
Within a reasonable time after conclusion of Buyer’s review, Buyer shall pay the
Seller an amount equal to the costs that are approved hereunder, if any, which
payment shall be deemed to be an increase to the Purchase Price.

 

4.          NYSE Listing. Section 6.3(g) is hereby deleted. The Buyer shall not
be required to be listed on the NYSE MKT. For purposes of clarity, nothing
herein or in the Agreement or in the Registration Rights Agreement shall be
construed as a requirement that the Buyer file an application for listing of its
securities on any stock exchange.

 

 

 

 

5.          Office Lease. The parties acknowledge and agree that (a) subject to
receipt of the consent (the “Office Consent”) of Interstate Commission on the
Potomac River Basin (“Sublandlord”) and Washington Real Estate Investment Trust,
the Seller is assigning and delegating to the Buyer, and the Buyer is assuming,
all of the Seller’s rights, obligations, title and interests in, to and under
that certain Agreement of Sublease dated March 9, 2007, as amended by that
certain First Amendment to Agreement of Sublease dated March 15, 2010 and that
certain Second Amendment to Agreement of Sublease dated February 23, 2013, each
by and between the Sublandlord and the Seller (the “Office Lease”), (b) subject
to the receipt of the consent of the respective counterparties thereto (the
“Office-Related Consents”), the Seller hereby assigns and delegates to the
Buyer, and the Buyer hereby assumes, all of the Seller’s rights, obligations,
title and interests in, to, and under (i) that certain postage meter and scale
lease agreement and that certain equipment maintenance agreement, each with
National Mailing Systems, each dated as of September 4, 2008 and (ii) those
certain agreements with Comcast Business Class, dated as of November 5, 2012
(collectively, the “Office-Related Liabilities”), (c) prior to receipt of the
Office Consent and Office-Related Consents, as applicable, the Buyer shall have
the right to occupy the premises to which the Office Lease pertains (the
“Premises”) and utilize the services to which the Office-Related Liabilities
pertain (the “Services”), provided, that the Buyer shall pay or reimburse the
Seller for all costs associated with the occupancy of the Premises (in
compliance with the terms of the Sublease) and the use of the Services, and (d)
following receipt of the Office Consent and Office-Related Consents, as
applicable, the Office Lease and Office-Related Liabilities, as applicable,
shall be included as a Purchased Asset and Assumed Liability, respectively,
pursuant to the Agreement.

 

6.          Amquip Crane Lien. The parties acknowledge and agree that (a)
pursuant to Section 5.13 of the Agreement, the aggregate Purchase Price for the
Purchased Assets has been reduced by an amount equal to $8,675.89 (the “Amquip
Amount”) due to the potential existence of a mechanic’s lien filed by Amquip
Crane (“Amquip”) on a Ground Lease site related to work performed by Amquip for
which Amquip may not have received payment (the “Amquip Lien”), and that the
Amquip Amount may be placed in escrow pending discharge of the Amquip Lien and
(b) the Seller shall retain all right, title, and interest in and to any and all
claims that Seller may have against Magness & Sons, as general contractor in
connection with the work performed by Amquip, for failure to properly remit
payment to Amquip (the “Amquip Claims”), which Amquip Claims shall be included
as Excluded Assets pursuant to the Agreement.

 

7.          Distant Judgment. The parties acknowledge and agree that (a)
pursuant to Section 5.13 of the Agreement, the aggregate Purchase Price for the
Purchased Assets has been reduced by an amount equal to $35,415.00 (the
“Escrowed Amount”) due existence of the judgment captioned Bureau of Compliance
vs. Mahoning Mining, Inc. and Terry Ray Reddinger, Judgment filed 8/4/1999 in
Case #1999-00923 in the amount of $14,166.08 (est.) (the “Judgment”) and that
the Escrowed Amount has been placed in escrow pending discharge of the Judgment
and (b) the Seller shall retain all right, title, and interest in and to any and
all claims that Seller may have against any third-party as a result of the
Judgment (the “Distant Claims”), which Distant Claims shall be included as
Excluded Assets pursuant to the Agreement.

 

 

 

 

8.          NY-103 Taxes. The parties acknowledge and agree that (a) pursuant to
Section 5.13 of the Agreement, the aggregate Purchase Price for the Purchased
Assets has been reduced by an amount equal to $6,003.01 (the “NY-103 Tax
Amount”) as a result of an outstanding tax assessment on Parcel Number Sec. 229
Bl 1 Lot 15.11 located in the Town of Andover, County of Allegany, State of New
York and (b) the Seller shall retain all right, title, and interest in and to
any and all claims that Seller may have against any third-party to recover the
NY-103 Tax Amount (the “NY-103 Claims”), which NY-103 Claims shall be included
as Excluded Assets pursuant to the Agreement.

 

9.          Telford and Shelby Deposits. The parties acknowledge and agree that
the township review expense escrows with Hilltown Township, Pennsylvania in the
amount of $2,000.00 and Richland Township, Pennsylvania in the amount of $1,500
shall each remain the property of the Seller following the Closing and shall be
included as Excluded Assets pursuant to the Agreement.

 

10.         Except as expressly set forth herein, no other amendments or
modifications are made to the Agreement, which shall remain in full force and
effect.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Closing
Date.

 

  CIG Wireless Corp.       By:   /s/ Paul McGinn   Name: Paul McGinn  
Title:  Chief Executive Officer       LIBERTY TOWERS, LLC       By:   /s/ E.
Eric Siversten   Name: E. Eric Sivertsen   Title: Chief Executive Officer

 

 

 